Action to recover damages for loss arising out of collision between defendant’s steamship and plaintiff’s pier. Appeal from an order denying a motion made by the plaintiff to vacate a stay in the action and restore the cause to the calendar, and for other relief. Order reversed on the law and facts, without costs, and the motion granted, without costs. We treat the motion as one to be relieved from a judgment taken by default. (Civ. Prac. Act, § 108.) In our opinion the appellant established that the default was suffered through inadvertence and excusable neglect and that the denial of relief by the court was an improper exercise of its discretion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.